                               UNITED STATES DISTRICT COURT                                           JS-6
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES -- GENERAL

Case No.      CV 19-3588-JFW(PLAx)                                               Date: June 18, 2019

Title:        City of El Monte, et al. -v- Purdue Pharma L.P., et al.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                  None Present
              Courtroom Deputy                                Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                    ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                 None

PROCEEDINGS (IN CHAMBERS):                ORDER GRANTING PLAINTIFFS’ MOTION TO
                                          REMAND [filed 5/24/2019; Docket No. 24];

                                          ORDER DENYING AS MOOT DISTRIBUTOR
                                          DEFENDANTS’ MOTION TO STAY PROCEEDINGS
                                          PENDING LIKELY TRANSFER TO MULTIDISTRICT
                                          LITIGATION [filed 5/23/2019; Docket No. 23]

       On May 23, 2019, Defendants McKesson Corporation, Cardinal Health, and
Amerisourcebergen Corporation (“Distributor Defendants”) filed a Motion to Stay Proceedings
Pending Likely Transfer to Multidistrict Litigation. On June 3, 2019, Plaintiffs City of El Monte and
the People of the State of California (“Plaintiffs”) filed their Opposition. On June 10, 2019, the
Distributor Defendants filed a Reply.

      On May 24, 2019, Plaintiffs filed a Motion to Remand. On June 3, 2019, the Distributor
Defendants filed their Opposition. On June 10, 2019, Plaintiffs filed a Reply.

        Pursuant to Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15, the Court
finds that these matters are appropriate for decision without oral argument. The hearing
calendared for June 24, 2019 is hereby vacated and the matters are taken off calendar. After
considering the moving, opposing, and reply papers, and the arguments therein, the Court rules as
follows:

      For the reasons stated in Plaintiffs’ moving and reply papers, the Court GRANTS Plaintiffs’
Motion to Remand. The Court signs, as modified, Plaintiffs’ Proposed Statement of Decision
lodged with the Court on June 12, 2019 [Docket No. 30-1]. This action is hereby REMANDED to
Los Angeles County Superior Court.


                                             Page 1 of 2                         Initials of Deputy Clerk sr
        Distributor Defendants’ Motion to Stay Proceedings Pending Likely Transfer to Multidistrict
Litigation is DENIED as moot.


      IT IS SO ORDERED.




                                            Page 2 of 2                         Initials of Deputy Clerk sr
